Opinion bt
Mr. Justice Moschzisker,
Plaintiff corporation filed a bill in equity to restrain the collection of a mercantile tax assessed against it by the defendant appraisers, for the year 1917; the court below, on the authority of Com. v. Atlantic Refining Co., 69 Pa. Superior Ct. 32, entered judgment for defendants upon demurrer, and this appeal followed.
The averments of the bill show that defendants compose the Board of Mercantile Appraisers for the County of Philadelphia; that plaintiff is a Pennsylvania corporation engaged in refining oil and manufacturing certain *459products thereof; that it has in Philadelphia a number of “relay or distribution stations,” which it maintains as “storage and distribution points”; that the goods stored at, and distributed from, these stations are “almost entirely goods of the plaintiff’s own manufacture.” Plaintiff acknowledges, however, that certain of the goods so sold and distributed are not of its “own manufacture,” and also that some of its own goods are sold and disposed of at these stations; but, in this connection, it is averred that “to the extent that goods sold by plaintiff are manufactured by others and to the extent to which its own manufactured goods are thus sold, plaintiff admits liability to tax, and has duly tendered the amount to defendants.”
The contention of plaintiff is that it should not be obliged to pay a tax on sales of its own products, delivered from its so-called relay stations, where the orders for such sales did not originate at such stations but came through its central selling force. On the other hand, defendant’s claim for the right to assess the tax on the whole volume of business done at such stations, represented by goods delivered therefrom, without regard to where the sale orders originated.
The method of doing business as set forth in plaintiff’s bill is as follows: “The plaintiff’s products are made to sell......and plaintiff employs the usual- methods of selling....., namely, by traveling salesmen.....; these salesmen travel out of the factory office into territories assigned to them, the city being divided into sections ......; they make regular calls on prospective customers, make contracts, solicit truck orders and make daily reports and returns of the contracts and sales to the factory office;......plaintiff’s manufactured products are transferred in large quantities by railroad or barge to its relay stations, where they are temporarily stored and where plaintiff’s delivery trucks [which leave the factory with their first load] relay and refill, instead of *460going to the factory for fresh supply of goods;...... credits are passed on at the factory office,” where the executive organization is located.
Section 1 of the Act of May 2, 1899, P. L. 184, under which defendants propose to assess plaintiff, provides that each “vender” or “dealer” in “goods, wares and merchandise” shall pay an annual license and mercantile tax, in the amounts there fixed, on “the whole volume, gross, of business transacted annually.” Section 11 of the Act of April 22, 1846, P. L. 489, as interpreted by section 1 of the Act of February 27,1868, P. L. 43, provides that a manufacturer “having a store or warehouse apart from Ms manufactory......, for the purpose of vending goods,” shall be classified and required to pay an annual license and mercantile tax. ,
In arranging a scheme of classification as a basis for taxation, the legislature may properly consider the “purpose” back of a given state of facts, and make the existence of such purpose the controlling element in determining tax liability: see Com. v. McGlinn Distilling Co., 265 Pa. 346. Here, on the facts at bar, it is quite clear that, no matter what other purpose plaintiff may have in view, it maintains its so-called relay stations “for the purpose of vending goods,” and does in fact there vend certain of its merchandise, as well as the goods of others; —and these facts are controlling. In brief, plaintiff’s stations are not mere storage houses but, to a certain extent at least, sales stores; and, as stated in Com. v. Campbell, 33 Pa. 380, 385, a manufacturer is taxed for selling his wares “when he keeps a store or warehouse away from his manufactory, in which he sells the wares, in the manufacture of which he is ‘concerned or interested.’ ”
Since plaintiff keeps its stations, or stores, for the purpose of vending goods, it must, under the relevant acts of assembly, pay a mercantile tax on the “whole gross volume” of business there transacted, and not on a part only. The very words of the legislation are repugnant *461to plaintiff’s idea of a division of the volume of such business into sales which, from every aspect, should be credited to the stores and those which, although delivered from the stores, might from some aspects be credited to the main factory. As stated by the Superior Court in Com. v. Atlantic Refining Co., supra, 35: “The goods delivered or handled through the stations do not become the subject of barter and sale until they arrive there, and, for purposes of the Act of 1899, the sales are accomplished from [and taxable at] the place where they are so made available.”
In Com. v. Abbott’s Alderney Dairies, 62 Pa. Superior Ct. 451, 454, 455, Henderson, J., citing the Act of May 2,1899, P. L. 184, very properly states: “It was the purpose of the statute to impose such tax on permanent dealers having a place of business within the county; the assessment is not on the sales, however, but on the dealer. It is not important, therefore, whether these sales are actually made from wagons sent out from the place of business or are made at the store......In this view of the case .it is not material whether the title......was transferred at the time the driver delivered the [goods] or whether it was received by the purchaser at [the business establishments of the seller].” The tax is on the gross volume of business transacted annually (Act of 1899), which, of course, must be judged by sales; but, as just pointed out, we are not concerned, in a case of this kind, with any nice question as to exactly when the title to the goods involved in these sales passes. The question is, can the sales be credited reasonably, within the meaning and intent of the tax law, to the place under consideration? Here it is apparent that the first separation from the bulk, for purpose of delivery to the customer, takes place at appellant’s stations when the fluid is run from the storage tanks, there located, into its delivery wagons, and, to that extent at least, in each instance, the station marks the place of sale, or the place to which, under the tax laws, such sales may properly be credited.
*462In Com. v. Potter, 159 Pa. 583, 584, 585, construing the Act of May 4, 1841, P. L. 307, 310, and other relevant legislation, this court states that a mercantile tax is levied on “a mode of doing business,” and that, if a manufacturer “keeps a store or warehouse where he sells goods manufactured by others, as well as those made by himself, he is liable to assessment as a dealer” (Osborn v. Holmes, 9 Pa. 333; see also Knisely v. Cotterel, 196 Pa. 614), adding that, when a manufacturer, be it a corporation or individual, opens a store, it “becomes a ‘dealer in goods, wares and merchandise’ within the meaning of the several acts” of assembly. As stated by President Judge Rice in Pittsburgh B. & B. Supply Co.’s Mercantile Tax, 38 Pa. Superior Ct. 121, 127-8, our cases do not establish “the general proposition that venders of or dealers in goods, wares and merchandise must necessarily mean those and those only who carry on the business of selling things previously purchased, in the same form and condition, and not in the form or condition to which they have been changed after passing through some process”; on the contrary, as further said by the same eminent jurist (p. 127), “in the construction of earlier mercantile tax laws, as well as in the construction of the first section of the Act of 1899, one who carries on the business of selling goods, wares and merchandise, manufactured by him, at a store or warehouse apart from his own shop or manufactory, has been held to be such a vendor or dealer as is liable to taxation upon the volume of business done by him at such store or warehouse.”
Section 3 of the Act of March 4, 1824, Dunlop’s Laws of Pennsylvania (3d ed.), 384, provides, “If any person or persons shall have more than one store in which foreign merchandise is vended, such person or persons shall be required to take out a license for each and every store” ; and section 10 of the Act of May 4, 1841, P. L. 307, 310, provides that “from and after the passage of this act, the several provisions now in force of the Act of the 4th of *463March, 1824,......and the several provisions of the Act of the 7th of April, 1830....., except so much thereof as may be hereby altered....., shall be and the same are hereby extended to all persons engaged in the selling or vending of goods, wares, merchandise, commodities or effects, of whatsoever kind or nature.” In Com. v. Am. Tobacco Co., 173 Pa. 531, 534-5, construing section 1 of the Act of April 7, 1830, P. L. 387 (which, like the Act of 1824, before its extension by the Act of 1841, applied only to dealers in foreign merchandise), we state that “by a supplementary act it is provided, if any person shall have more than one store in which merchandise is vended, such person ‘shall be required to take out a license for each and every store.’ ” While the American Tobacco Company case concerned a dealer in foreign merchandise, yet, as just shown, and there stated, the relevant legislation was extended in 1841 so as to include all persons subject to a mercantile tax, whether dealers in foreign or domestic merchandise (Com. v. Potter, 159 Pa. 583, 584); hence such legislation covers the present case, and a separate license tax must be paid for each of the stores conducted by appellant.
The cases last cited were decided prior to the Act of 1899, supra, but the statutes to which we have referred were not repealed by that act, so far as the necessity for separate licenses is concerned. The Act of 1899 repeals only former acts inconsistent therewith (Com. v. Vetterline, 21 Pa. Superior Ct. 587); many of its provisions indicate a legislative intention that “each dealer shall be classified and his business appraised at each store or place of business which he maintains, and, as hereinbefore pointed out, this requirement includes manufacturers, such as appellant, who maintain stores or warehouses apart from their factories for the purpose of vending goods.
Appellant, of course, does not question the jurisdiction in equity of the court below, nor is any point made as to the form of the final decree; and, since we are *464deciding in defendants’ favor on the grounds already stated, it is not necessary to discuss the jurisdictional or other questions presented by counsel for appellees.
The assignments of error are overruled and the decree entering judgment for defendant is affirmed.